To the Appellate Division, Superior Court:A petition for certification of the judgment in A-005694-16 having been submitted to this Court, and the Court having considered the same;It is ORDERED that the petition for certification is granted, the order of the Superior Court, Appellate Division, denying petitioner's motion for leave to file a notice of appeal as within time is summarily reversed, and the matter is remanded to the Appellate Division for further proceedings on the appeal. Jurisdiction is not retained.